CONFESSION OF ERROR

PER CURIAM.
Upon the State’s proper confession of error in Case No. 92-39709B, we reverse the summary denial of appellant’s postconviction motion to correct his sentence. When appellant was sentenced for violating his community control, the trial court erroneously failed to credit him for time served in prison during the incarcerative portion of his original split sentence. The matter is remanded to the trial court for the proper calculation and award of appellant’s prison time credit in Case No. 92-39709B. In Case No. 96-12628, we find no error and the order of the trial court is affirmed.
Reversed in part and remanded with instructions and affirmed in part.